DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN106646985).
Re claims 1 and 8, Hu et al. discloses a method comprising, preparing a first light-transmitting substrate (1) and a second conductive light-transmitting substrate (2), the first conductive light-transmitting substrate and the second light-transmitting substrate being arranged opposite to each other (Fig. 2) ; spin-coating an alignment layer on each of a surface of the light-transmitting substrate facing the second light-transmitting substrate and a surface of the second light-transmitting substrate facing the first light-transmitting substrate (S2), and performing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the first light-transmitting substrate and the second light-transmitting substrate are conductive, and each substrate is coated with a conductive layer on a respective surface facing the other substrate.  Hu et al. discloses that an electric field is induced between the first light-transmitting substrate and the second light-
Re claim 2, Hu discloses a method wherein at least one of the liquid crystal monomer and the chiral dopant has an ester group capable of capturing cation (abstract).
Re claim 3, Hu discloses the method wherein the liquid crystal monomer is at least one of RM82, RM257 and M04031 (claim 4).
Re claim 4, Hu discloses the method wherein the chiral dopant is at least one of s811, r811, s1011, r1011, zl1-4572 (claim 6). 
Re claim 5, Hu discloses the method wherein the photo initiator is Irgacure-651 or Irgacure-369 (claim 7).
Re claim 6, Hu et al. does not disclose the method wherein the negative liquid crystal is at least one of MLC-2079, HNG708200-100 and HNG30400-200.
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the method wherein the negative liquid crystal is at least one of MLC-2079, HNG708200-100 and HNG30400-200 since MLC-2079.  MLC-2079, HNG708200-100 or HNG30400-200 are well known in the art to be used as conventional negative liquid crystal material.
Re claim 7, Hu et al. does not disclose the method wherein the ultraviolet light irradiates the liquid crystal cell from the first conductive light-transmitting substrate.
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the method wherein the ultraviolet light irradiates the liquid crystal cell from the first conductive light-transmitting substrate.  Irradiating ultraviolet light from the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871